DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 18 recites “scattering particles scattering converting” which should be written as “scattering particles converting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 12, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPub. 2018/0211979. 	Regarding claim 1, Lee teaches a display apparatus (fig. 1, [0029]) comprising:  	a substrate (50, fig. 1) [0051] including:  	a display area (DA, fig. 1) [0073] including:  	a first pixel (red pixel, fig. 1; hereinafter called R-pxl) [0050] including a first display device (OLED layer 125+135+145 overlapping the red pixel, fig. 1; hereinafter called R-OLED) [0075];  	a second pixel (green pixel, fig. 1; hereinafter called G-pxl) [0050] including a second display device (OLED layer 125+135+145 overlapping the green pixel, fig. 1; hereinafter called G-OLED) [0075]; and  by scattering the incident light, wherein the first light (red), the second light (green), and the third light (blue) have different colors (Lee et al., fig. 1)  	Regarding claim 3, Lee teaches the display apparatus of claim 1, wherein the first protection layer (150) includes an inorganic material [0097] (Lee et al, fig. 1, [0097]). (layers 322 is disposed on [0103] or formed over/above 340, hence formed after) the forming of the first color conversion layer (340R), the second color conversion layer (340G), and the third color conversion layer (340B): forming a first color filter (322, fig. 1) [0103] on the first color conversion layer (340R), the first color filter (322) selectively transmitting the first light (red, [0103]); and forming a second color filter (322, fig. 1) [0103] on the second color conversion layer (340G), the second color filter (322) selectively transmitting the second light (green, [0103]) (Lee et al., fig. 1, [0103]). 	Regarding claim 20, Lee teaches the method of claim 14, wherein the first display device (R-OLED), the second display device (G-OLED), and the third display device (B-OLED) each emit blue light [0089] (Lee et al., [0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Lee et al. US PGPub. 2018/0211979. 	Regarding claim 1, Cok teaches a display apparatus(fig. 3) comprising:  	a substrate (10, fig. 3) [0037] including:  	a display area (50R, 50G, 50B, fig. 3; hereinafter called 50) [0043] including:  	a first pixel (50R, fig. 3) [0043] including a first display device (12+14+16 layers overlapping 50R; hereinafter called R-OLED) [0037];  	a second pixel (50G, fig. 3) [0043] including a second display device (12+14+16 layers overlapping 50G; hereinafter called G-OLED) [0037]; and .
 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Lee et al. US PGPub. 2018/0211979 as applied to claim 5 above, and further in view of Kang et al. US PGPub. 2017/0005119. 	Regarding claim 6, Cok in view of Lee does not teach the display apparatus of claim 5, wherein the barrier (black matrix 41) includes an organic material. 	However, Kang teaches a display apparatus (fig. 1) comprising a barrier/black matrix (BM, fig. 1) [0055], wherein the barrier (BM) includes an organic material (organic material including carbon black, [0055]) (Kang et al., fig.1, [0055]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the black matrix of Cok with the organic material of the black matrix of Kang because organic materials including carbon black are very well-known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results such as barriers with excellent light blocking properties (see MPEP 2144.06).
 	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. US PGPub. 2010/0219429 in view of Lee et al. US PGPub. 2018/0211979 as applied to claim 9 above, and further in view of Shim et al. US PGPub. 2016/0079564. 	Regarding claim 10, Cok in view of Lee teaches the display apparatus of claim 9, further comprising a thin film encapsulation layer (24, fig. 3) [0043], [0080] disposed on (the bottom side of) the second protection layer (20) but fail to teach wherein the thin film encapsulation layer (24) including at least one inorganic encapsulation layer and at least one organic encapsulation layer. 	However, Shim teaches a display device (fig. 2) comprising a thin film encapsulation (120+140, fig. 2) [0074] and [0076], wherein the thin film encapsulation layer (120+140) including at least one inorganic encapsulation layer (120, fig. 2) [0076] and at least one organic encapsulation layer (140, fig. 2) [0074] (Shim et al., fig.2, [0074][0076]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the thin film encapsulation of Cok with the material of the thin film encapsulation of Shim because thin film encapsulation layers with both inorganic and organic materials are well-known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results such as a thin film encapsulation layer with both excellent oxygen and moisture blocking properties (Shim et al., [0074], [0076]) (see MPEP 2144.06). 	Regarding claim 13, Cok in view of Lee does not teach the display apparatus of claim 10, further comprising: a first dam portion disposed on the non-display area (41’) adjacent to a periphery of the display area (50); and a second dam portion spaced apart .
Allowable Subject Matter
Claims 7, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display apparatus comprising “a light blocking member disposed on the barrier, wherein the light blocking member and the third color filter include a same material” as recited in claim 7 and in combination with the rest of the limitations of claims 1-2 and 4-5; 	a display apparatus wherein “the thin film encapsulation layer is directly disposed on the second protection layer” as recited in claim 11 and in combination with the rest of the limitations of claims 1-2, 4 and 8-10; and  	a method comprising, “after the forming of the first color filter and the second color filter: forming a third color filter on the third color conversion layer, the third color filter selectively transmitting the third light” as recited in claim 17 in combination with the rest of the limitations of claims 14 and 16.  	Claims 18-19 are also allowed for further limiting and depending upon allowed claim 17.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892